DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/14/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	Response to Amendment
	The claim amendments filed on 11/10/2022 have been entered.  Claims 1-69 remain pending in the application, claims 7-9, 33-37, and 42-44 are currently withdrawn.

Claim Objections
Claims 2, 3, and 64 are objected to because of the following informalities:  
Claim 2 has been amended, however the new subject matter is not underlined.
The number for claim 3 is struck-through.
Claim 3 includes the word “and” in line 3 after “member”.  The examiner suggests removing the word “and” in claim 3 and adding a period.
Claim 64 states “wherein said anchor assembly comprises an anchor having and anchor securing member”, the examiner suggests amending the claim to read “wherein said anchor assembly comprises an anchor having an anchor securing member”.
Appropriate correction is required.	
	Response to Arguments
	In response to applicant’s arguments directed to the newly amended limitations, these arguments are fully addressed in the rejection below.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 21, 22, 59-60, and 69 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 is unclear.  A review of the applicant’s specification does not provide a description or reference number in the specification or drawings for the line gathering member.  It is unclear what differentiates the line gathering member from the lock positioning rod.  The examiner has interpreted the line gathering member to be item 176 and the lock positioning rod to be items 177 and 178.  This interpretation is in accordance with the limitation in claim 1 which states “the line gathering member is adjacent to a distal end of the lock positioning rod.” and paragraph 00152, lines 5-6 of applicant’s specification. Figures 30 and 31a-b of the applicant’s drawings depicts what the examiner has interpreted as the line gathering member 176 adjacent to a distal end of the lock positioning rod (i.e. 177 and 178).  Claim 4 then states that the line gathering member comprises a first hypotube and a second hypotube wherein both hypotubes are positioned within a conduit of the line gathering member.  According to Figures 31a-b and paragraph 00150, the first hypotube and second hypotube are items 177 and 178, the same items that constitute the lock positioning rod.  Claim 1 has established that items 177 and 178 (i.e. lock positioning rod) are adjacent to the line gathering member, claim 4 has established that items 177 and 178 (i.e. lock positioning rod) are positioned within a conduit of the line gathering member.  It is unclear how these two configurations can be present at the same time.  Further clarification is requested regarding what the line gathering member is, and what the lock positioning rod is.
Claims 21 and 22 recite the limitation "said cord" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending the claim to read “said chord”.
Claims 21 and 22 recite the limitation “said puncturing element” in line 3. There is insufficient antecedent basis for this limitation in the claim.  The “puncturing element” has been established in claim 17.
Claims 59 and 60 recite the limitation “said cord”.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending the claim to read “said chord”.
Claim 69 is unclear for a similar reason as claim 4.  Lock positioning rod is considered to be items 177 and 178 which are located within a conduit of line gathering member.  It is unclear how the lock positioning rod is located within a conduit of line gathering member, while simultaneously the line gathering member is positioned within a lumen of said lock positioning rod.  Further clarification is requested regarding what constitutes the line gathering member and what constitutes the lock positioning rod.  The specification and drawings do not provide sufficient clarification.
Claims 5-6 are rejected based on their dependency on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 21, 23, 26, and 41 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Purcell et al (US 2019/0216601 A1).

	Regarding claim 1, Purcell discloses an endovascularly implanted medical assembly for a heart and for providing chordal 5support to a leaflet of a heart valve comprising: 
a chord (Figure 6A, 7, and 11, item 344 “leaflet suture”) for providing chordal support to the leaflet (Figure 11, chord 344 provides chordal support to leaflet; paragraph 0076, lines 1-4 and 13-21) and extending through the leaflet and between the leaflet and an intracardiac wall (Figure 12; paragraph 0089, lines 11-16); 
an anchor assembly (Figure 1, item 32 “anchor”) for securing said medical assembly to the intracardiac wall (paragraph 0050, lines 1-8), 
said anchor assembly (Figure 11, anchor assembly annotated below) having a proximal end facing the leaflet and a distal end configured to 10cooperate with said intracardiac wall (Figure 11, proximal and distal end annotated below) to secure said anchor assembly and said chord (Figure 12, anchor assembly 32 is secured to chord 344 through line gathering member 376); 
an anchor line extending from said anchor assembly proximal end (Figure 11, item 74, anchor line annotated below; paragraph 0056); 
an endovascularly introduced removeable leaflet grasper (Figure 8, item 330) for introducing said chord into the heart and through the leaflet (Figure 3, paragraph 0073 and 0075, the temporary anchor captures and stabilizes the leaflet, wherein the definition of grasp is “seize and hold firmly” (Oxford Dictionary), therefore the leaflet anchor delivery subsystem 330 is considered the leaflets grasper because it seizes and holds firmly (i.e. captures and stabilizes) the leaflet); 
a lock positioning rod (Figures 15 and 16, item 374) defining a lumen (lumen can be seen in lock positioning rod 374 which chord 344 and anchor line 74 is fed through as can be seen in Figure 16);
and a line gathering member (Figures 11 and 12, item 376) for encompassing said chord and said anchor line wherein 15said chord extends through said leaflet and distally, in a direction toward said anchor assembly (Figures 11 and 12, line gathering member 376 encompasses chord 344 and anchor line 74), 
and said chord is secured to said anchor line by said line gathering member (paragraph 0088).  
wherein said line gathering member is configured to lock said chord (Figure 19, item 374 “suture lock”; paragraph 0095, lines 1-2) 
and wherein said chord and said anchor line extend through said lumen of said lock positioning rod (Figure 16, chord 344 and anchor line 74 extends through lumen in lock positioning rod 374)
and said line gathering member is adjacent to a distal end of said lock positioning rod (Figure 17, line gathering member 376 is adjacent to a distal end of said lock positioning rod 375) .


    PNG
    media_image1.png
    619
    591
    media_image1.png
    Greyscale

	Regarding claim 2, Purcell discloses wherein said line gathering member is moveable between an unlocked and locked position (paragraph 0090, lines 9-11; the torque drive 388 is used to move the line gathering member from an unlocked to a locked position).
	Regarding claim 3, Purcell discloses wherein said lock positioning rod is connected at a distal end to a proximal portion of said line gathering member (Figure 17, lock positioning rod 375 is shown connected at a distal end to a proximal portion of line gathering member 376).
	Regarding claim 21, Purcell discloses wherein said cord (Figure 6A, item 344) includes a pledget (Figure 6A, item 340 “pledget”) on a proximal end and said pledget cooperates with a proximal side of the leaflet when said puncturing element has punctured the leaflet (Figures 5, 6A, and 7, paragraph 0076).  
	Regarding claim 523, Purcell discloses further comprising a transseptal sheath (Figure 3, item 100 “delivery catheter”; paragraph 0060) configured to receive said leaflet grasper to introduce said leaflet grasper into the heart (paragraph 0070, the leaflet grasper 402 is housed within the delivery catheter 100 when introduced into the heart).  
	Regarding claim 26, Purcell discloses wherein said anchor assembly (Figure 7, item 32) comprises an anchor having an anchor securing member on its distal end (Figure 11, item 302 “anchor”) and an anchor cap on its proximal end (Figure 11, item 308 “anchor hub”).  
	Regarding claim 41, Purcell discloses wherein said anchor assembly (Figure 7, item 32) distal end comprises an anchor screw (Figure 11, item 302) for implanting into the intracardiac wall (Figure 11).

Claims 45-48, 50-53, 55, 57, and 59-62 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davidson (US 2007/0118151 A1).

	Regarding claim 45, Davidson discloses an endovascularly implanted medical assembly for a heart and for providing chordal support to a leaflet of a heart valve (Figure 19) comprising: 
a chord (Figure 16, item 80 “chord”) for providing chordal support to the leaflet (Figure 19, item 6) and extending through the leaflet and between the leaflet and an intracardiac wall (Figure 16, item 2; Figure 19; paragraph 0092)
an anchor assembly (Figure 16, item 50 “anchor”) for securing said medical assembly to the intracardiac wall (paragraph 0097), 
said anchor assembly (Figure 16, item 50)  having a proximal end facing the leaflet and a distal end configured to cooperate with said intracardiac wall to secure said anchor assembly and said chord (Figures 18 and 19, item 80); 
and an endovascularly introduced removeable leaflet grasper (Figure 5, item 110; paragraph 0086) for introducing said chord (Figure 10, item 80) into the heart and through the leaflet (Figure 10, item 6) wherein said leaflet grasper has a proximal end (Figure 5, item 120) and a distal end (Figure 5, item 140) and comprises a grasper arm adjacent its distal end (Figure 5, item 170) and a grasper shaft extending between said proximal and distal ends (Figure 5, item 110 possesses a grasper shaft extending between the proximal end 120 and distal end 140)  wherein said grasper arm is configured  to grasp the leaflet between said grasper arm and said grasper shaft (Figure 7, leaflet is between grasper arm 170 and distal portion of grasper shaft 140).  
	Regarding claim 46, Davidson discloses further comprising an anchor line (Figure 16, item 60; paragraph 0092) extending from said anchor assembly (Figure 16, item 50) proximal end and a line gathering member (Figure 19, item 230 “fastener”) for encompassing said chord and said anchor line (paragraph 0107) wherein said chord extends through said leaflet and distally, in a direction toward said anchor assembly (Figure 19), and said chord (Figure 18, item 80) is secured to said anchor line (Figure 18, item 60) by said line gathering member (Figure 19, item 230).  
	Regarding claim 47, Davidson discloses wherein said line gathering member (Figure 19, item 230) is a lock configured for receipt of said chord (Figure 19, item 80) and wherein said lock is moveable between an unlocked and locked position (paragraph 0107, lock 230 can be moved from an unlocked to a locked position), and said chord is secured to said anchor line by said lock (Figure 19, chord 80 and anchor line 60 are locked to form artificial chord 260).  
	Regarding claim 48, Davidson discloses wherein said leaflet grasper comprises a control handle on its proximal end (Figure 7, item 174 “actuator”; paragraph 0088, lines 14-22).  
	Regarding claim 50, Davidson discloses wherein said leaflet grasper is formed of a flexible material (paragraph 0095 states that catheters can be made from polymeric materials (i.e. flexible materials); leaflet grasper 110 is a leaflet grasping catheter as is disclosed in paragraph 0086).  
	Regarding claim 51, Davidson discloses wherein said grasper arm (Figure 7, item 170) comprises a grasping plate (grasping plate can be seen in Figure 8 disposed against leaflet, grasping plate annotated below) connected to an articulating arm (Figure 7, articulating arm annotated below connected to pivot 172) which is moveable from a first closed position for insertion of the said leaflet grasper (Figure 5) to a second grasping position for securing the leaflet against said grasper shaft (Figure 7).  

    PNG
    media_image2.png
    644
    639
    media_image2.png
    Greyscale

	Regarding claim 52, Davidson discloses wherein said leaflet grasper (Figure 8, item 110) further comprises a trajectory knob (Figure 8, item 112) operatively connected to said distal end of said leaflet grasper for controlling trajectory of said leaflet grasper (Figure 8, item rotatable hinge 112 controls the trajectory of the distal end 140 of the leaflet grasper 110).  
	Regarding claim 53, Davidson discloses where said leaflet grasper (Figure 7, item 110) further comprises a grasper control (Figure 7, item 174) for moving said articulating arm and said grasping plate (articulating arm and grasping plate annotated above in Figure 8) between said first and said second positions (Figure 7, item 174 “actuator”; paragraph 0088, lines 14-22).    
	Regarding claim 55, Davidson discloses wherein said leaflet grasper (Figure 8, item 110) comprises a puncturing rod (Figure 8, item 180) extending within said grasper shaft (Figure 8, puncturing rod 180 can be seen extending within proximal end of grasper shaft 120) and a puncturing rod distal end defining a puncturing element (Figure 8, item 182 “piercing tip”) configured to puncture the leaflet when the leaflet is retained by said leaflet grasper (paragraph 0089).  
	Regarding claim 57, Davidson discloses wherein said leaflet grasper (Figure 8, item 110) comprises a receiving cap (Figure 8, item 84 “cuff”) defining a lumen (Figure 9) wherein said receiving cap is positioned in said grasper shaft (Figure 8, receiving cap 84 is located in the distal portion of grasper shaft 110) distally to said puncturing element (Figure 8, item 182) prior to puncturing the leaflet (Figure 8) and said lumen is configured to receive said puncturing element when the leaflet has been punctured (Figure 9).  	
	Regarding claim 59, Davidson discloses wherein said cord includes a pledget on a proximal end and said pledget cooperates with a proximal side of the leaflet when said puncturing element has punctured the leaflet (Figure 54, item 730; paragraph 0136).  
	Regarding claim 60, Davidson discloses wherein said cord includes a knot on a proximal end and said knot cooperates with a proximal side of the leaflet when said puncturing element has punctured the leaflet (Figure 10, paragraph 0089 “knotted loop”).  
	Regarding claim 61, Davidson discloses further comprising a transseptal sheath (Figure 3, item 5) configured to receive said leaflet grasper (Figure 3, item 110) to introduce said leaflet grasper into the heart (Figure 3).  
	Regarding claim 62, Davidson discloses further comprising a crimper (Figure 17, item 220) for grabbing said chord and said anchor line (paragraph 0107) wherein said crimper includes a grasping hook configured to receive said chord and said anchor line (crimper 220 includes grasping hook 212 which receives chord 80 and anchor line 60; paragraph 0103).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Purcell et al (US 2019/0216601 A1) in view of Bishop et al (US 2018/0185153 A1).

	Regarding claim 22, Purcell discloses the invention substantially as claimed.
	However, Purcell does not disclose wherein said cord includes a knot on a proximal end and said knot cooperates with a proximal side of the leaflet when said puncturing element has punctured the leaflet.  
	Bishop teaches wherein said cord includes a knot on a proximal end and said knot cooperates with a proximal side of the leaflet when said puncturing element has punctured the leaflet (see Bishop, Figure 33, item 62 “suture lock”; paragraph 0160 states “Chordal end termination and suture locking configurations and devices can include one or more of knots, pledgets or other termination techniques to reduce the focal stress at the attachment points”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Purcell by providing wherein said cord includes a knot on a proximal end and said knot cooperates with a proximal side of the leaflet when said puncturing element has punctured the leaflet as taught by Bishop because such modification would have comprised only the simple substitution of one known termination technique for another to obtain no more than the predictable result of attaching the chord to the leaflet; and the simple substitution of one known element for another to obtain predictable results has previously been held to involve no more than routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).   

Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Davidson (US 2007/0118151 A1) in view of Nobles (US 2020/0268373 A1).

	Regarding claim 54, Davidson discloses the leaflet grasper (see Davidson, Figure 7, item 110).
	However, Davidson does not disclose wherein said leaflet grasper distal end defines a nosecone.  
	Nobles teach a catheter wherein the distal end defines a nosecone (see Nobles, Figure 3, item 210).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Davidson by providing wherein the distal end defines a nosecone as taught by Nobles because a nosecone provides a smooth interface during vascular entry to not injure the patient.


Claim 64 is rejected under 35 U.S.C. 103 as being unpatentable over Davidson (US 2007/0118151 A1) in view of Purcell et al (US 2019/0216601 A1).

	Regarding claim 64, Davidson discloses the invention substantially as claimed.
	However, Davidson does not disclose wherein said anchor assembly comprises an anchor having and anchor securing member on its distal end and an anchor cap on its proximal end.  
	Purcell teaches wherein said anchor assembly (Figure 7, item 32) comprises an anchor having an anchor securing member on its distal end (Figure 11, item 302 “anchor”) and an anchor cap on its proximal end (Figure 11, item 308 “anchor hub”).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Davidson by providing wherein said anchor assembly comprises an anchor having and anchor securing member on its distal end and an anchor cap on its proximal end as taught by Purcell because the anchor cap provides a lumen for attaching a suture to the helical anchor (see Purcell, paragraph 0062).

Allowable Subject Matter
Claims 67-68 are allowed.
Claims 10-20, 24-25, 27-32, 38-40, 49, 56, 58, 63, and 65-66 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if: (1) rewritten in independent form including all of the limitations of the base claim and any intervening claims; and (2) were rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864. The examiner can normally be reached Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA LYNEE ZIMMERMAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/KERI J NELSON/Primary Examiner, Art Unit 3786